Exhibit 21.1 Subsidiaries of Foresight Energy LP Name Jurisdiction of Organization Adena Resources LLC Delaware Akin Energy LLC Delaware American Century Mineral LLC Delaware American Century Transport LLC Delaware Foresight Coal Sales LLC Delaware Foresight Energy LLC Delaware Foresight Energy Services LLC Delaware Foresight Energy Employee Services Corporation Delaware Foresight Energy Finance Corporation Delaware Foresight Receivables LLC Delaware Hillsboro Energy LLC Delaware Hillsboro Transport LLC Delaware Macoupin Energy LLC Delaware Oeneus LLC d/b/a Savatran LLC Delaware Sitran LLC Delaware Seneca Rebuild LLC Delaware Sugar Camp Energy, LLC Delaware Tanner Energy LLC Delaware Williamson Energy, LLC Delaware
